Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 30, 1989, convicting defendant, after a jury trial, of attempted robbery in the second degree and, upon his plea of guilty, of attempted robbery in the first degree and sentencing him to concurrent terms of 3 Vi to 7 years and 4 to 8 years, respectively, unanimously affirmed.
Defendant’s challenge to the court’s expanded no-adverse-inference charge is unpreserved for review as a matter of law (CPL 470.05 [2]; People v Autry, 75 NY2d 836). We find no reason to review in the interest of justice (see, People v Autry, supra). In any event, the challenged charge did not impermissibly comment on any failure of a defendant to offer sworn testimony (compare, People v McLucas, 15 NY2d 167, 171) and was consistent with CPL 300.10 (2) and we decline to reverse for minor expansion beyond the statutory language (People v Diggs, 151 AD2d 359, 362). We have examined defendant’s remaining contentions and find them to be meritless. Concur —Kupferman, J. P., Sullivan, Milonas, Rosenberger and Kassal, JJ.